EXHIBIT 10.17

[General Form for Grants to Non-Employee Directors after June 20, 2016]

RESTRICTED STOCK AGREEMENT

UNDER THE WISDOMTREE INVESTMENTS, INC.

2016 EQUITY PLAN

RESTRICTED STOCK AGREEMENT (the “Agreement”), effective as of the Grant Date (as
defined below), by and between WisdomTree Investments, Inc., a Delaware
corporation (the “Company”), and the member of the Board of Directors of the
Company whose name is set forth on the signature page of this Agreement (the
“Holder”).

WHEREAS, the Board of Directors of the Company (the “Board”) or the Compensation
Committee of the Board (“Committee”) has authorized the issuance to the Holder
of the aggregate number of shares of the authorized but unissued common stock of
the Company, $0.01 par value, set forth on Schedule A attached to this Agreement
(the “Shares”), pursuant and subject to the terms and conditions of the
Company’s 2016 Equity Plan (the “Plan”) and conditioned upon the Holder’s
acceptance thereof upon the terms and conditions set forth in this Agreement;
and

WHEREAS, the Holder desires to acquire the Shares on the terms and conditions
set forth in this Agreement and subject to the terms of the Plan.

IT IS AGREED:

1.    Grant of Shares.

1.1    The Company has issued to the Holder, effective as of the Grant Date set
forth on Schedule A, the Shares on the terms and conditions set forth herein and
in the Plan. The Shares shall be subject to forfeiture in the event the Holder
ceases to serve as a member of the Board of Directors of the Company for any
reason prior to the first anniversary of the Grant Date. The period prior to the
first anniversary of the Grant Date is hereinafter referred to as the
“Restriction Period.”

1.2    The Shares shall constitute issued and outstanding shares of common stock
for all corporate purposes, and the Holder shall have the right to vote such
Shares, to receive and retain all cash dividends as the Board may, in its sole
discretion, pay on such Shares, and to exercise all of the rights, powers and
privileges of a holder of common stock with respect to such Shares, except that
(a) the Holder shall not be entitled to delivery of evidence of book-entry
shares or a share certificate until the Shares vest in accordance with
Section 1.3; and (b) other than cash dividends as the Board, in its sole
discretion, distributes, the Company will retain custody of all distributions
(“Retained Distributions”) made or declared with respect to the Shares (and such
Retained Distributions will be subject to the same restrictions, terms and
conditions as applicable to the Shares) until such time, if ever, as the Shares
with respect to which such Retained Distributions shall have been distributed
have become vested.

1.3    If the Holder is still a member of the Board of Directors of the Company
the end of the Restriction Period, the Shares shall fully vest and no longer be
subject to forfeiture by the Holder. After the date that the Shares become
vested, upon the request of the Holder, the Company, in its discretion, shall
either instruct its transfer agent to issue and deliver to the Holder evidence
of book-entry shares or a certificate for the Shares or otherwise permit the
Shares to be transferred by the Holder. Subject to the provisions of
Section 1.4, if, at any time prior to the vesting of the Shares in accordance
with the first sentence of this Section 1.3, the Holder ceases to be a member of
the Board of Directors of the Company for any reason, then the Shares that have
not then vested (and the Retained Distributions with respect thereto) shall be
automatically forfeited to the Company and the Holder shall not thereafter have
any rights with respect to such Shares (or the Retained Distributions with
respect thereto). In such event, the Company is authorized by the Holder to
instruct the Company’s transfer agent to cancel and return the Shares (and, if
applicable, the Retained Distributions with respect thereto) to the status of
authorized but unissued shares of Common Stock.



--------------------------------------------------------------------------------

1.4    Acceleration of Vesting Upon a Change of Control. Notwithstanding the
provisions of Section 1.3, in the event of a “Sale Event” (as defined in the
Plan) while the Holder is a member of the Board of Directors of the Company, the
vesting of the Shares shall accelerate and all Shares shall be vested
simultaneously with such Sale Event.

2.    Nonassignability of Shares. The Shares shall not be assignable or
transferable until they have vested.

3.    Holder Representations. The Holder hereby represents and warrants to the
Company that:

(i)    he or she has received a copy of the Plan and the prospectus filed
pursuant to Rule 424 under the Securities Act of 1933, as amended, as in effect
as of the date of this Agreement;

(ii)    he or she has received a copy of all reports and documents required to
be filed by the Company with the Securities and Exchange Commission pursuant to
the Securities Exchange Act of 1934, as amended, within the last twenty-four
(24) months and all reports issued by the Company to its stockholders;

(iii)    he or she understands that he or she must bear the economic risk of the
investment in the Shares;

(iv)    he or she has had such an opportunity as he or she has deemed adequate
to obtain from the Company such information as is necessary to permit him or her
to evaluate the merits and risks of the Holder’s investment in the Company and
has had the opportunity to consult with his or her own advisers with respect to
the investment in the Company; and

(v)    he or she understands and agrees that if a stock certificate evidencing
the Shares is issued prior to the expiration of the Restricted Period, it shall
also bear the following legend:

“The shares represented by this certificate have been acquired pursuant to a
Restricted Stock Agreement, a copy of which is on file with the Company, and may
not be transferred, pledged or disposed of except in accordance with the terms
and conditions thereof and the terms and conditions of the WisdomTree
Investments, Inc. 2016 Equity Plan.”

4.    Miscellaneous.

4.1    Notices. All notices, requests, deliveries, payments, demands and other
communications which are required or permitted to be given under this Agreement
shall be in writing and shall be either (a) delivered personally or by private
courier (e.g., Federal Express), (b) sent by registered or certified mail,
return receipt requested, postage prepaid, or (c) sent by facsimile or other
electronic communication (via e-mail or through an electronic platform approved
by the Company), with confirmation of transmission thereof, and shall be deemed
duly given hereunder when delivered in person or by private courier, on the
third business day following deposit in the United States mail as set forth
subsection (b) above, or, if sent by facsimile or other electronic
communication, on the date sent by such transmission during normal business
hours of the recipient, and on the next business day if sent after normal
business hours of the recipient. Such communications shall be sent to the
respective parties at the following addresses: (i) if to the Company and WTAM,
at their principal executive offices, attention: Legal Department, fax: (917)
267-3851, e-mail: legalnotice@wisdomtree.com; and (ii) if to the Holder, at his
or her last known residence address or e-mail address as indicated in the
records of the Company. Either party may designate another address in writing
(or by such other method approved by the Company) from time to time.

4.2    Plan Paramount; Conflicts with Plan. This Agreement shall, in all
respects, be subject to the terms and conditions of the Plan, whether or not
stated herein. In the event of a conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall in all
respects be controlling.

4.3    Amendments; Waiver. This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by each of the parties. No
failure to exercise and no delay in exercising any right, remedy, or power under
this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power under this Agreement preclude
any other or further exercise thereof, or



--------------------------------------------------------------------------------

the exercise of any other right, remedy, or power provided herein or by law or
in equity. All rights and remedies, whether conferred by this Agreement, by any
other instrument or by law, shall be cumulative, and may be exercised singularly
or concurrently.

4.4    Entire Agreement. This Agreement constitutes the entire agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
prior undertakings and agreements, oral or written, with respect to the subject
matter hereof. This Agreement may not be contradicted by evidence of any prior
or contemporaneous agreement. To the extent that the policies and procedures of
the Company apply to the Holder and are inconsistent with the terms of this
Agreement, the provisions of the Agreement shall control.

4.5    Binding Effect; Successors. This Agreement shall inure to the benefit of
and be binding upon the parties hereto and, to the extent not prohibited herein,
their respective heirs, successors, assigns and representatives.

4.6    Severability; Enforcement. If any provision of this Agreement is held
invalid, illegal or unenforceable in any respect (an “Impaired Provision”), (a)
such Impaired Provision shall be interpreted in such a manner as to preserve, to
the maximum extent possible, the intent of the parties, (b) the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby, and (c) such decision shall not affect the
validity, legality or enforceability of such Impaired Provision under other
circumstances. The parties agree to negotiate in good faith and agree upon a
provision to substitute for the Impaired Provision in the circumstances in which
the Impaired Provision is invalid, illegal or unenforceable.

4.7    Rights of Third Parties. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

4.8    Headings. The Section headings used herein are for convenience only and
do not define, limit or construe the content of such sections. All references in
this Agreement to Section numbers refer to Sections of this Agreement, unless
otherwise indicated.

4.9    Governing Law; Jurisdiction. The Agreement shall be governed by and
construed in accordance with the laws of the State of New York, without
reference to that body of law concerning choice of law or conflicts of law,
except that the General Corporation Law of the State of Delaware (“GCL”) shall
apply to all matters governed by the GCL, including without limitation matters
concerning the validity of grants of restricted stock and actions of the Board
or the Committee. The Company and the Holder agree that the sole and exclusive
judicial venues for any dispute, difference, cause of action or legal action of
any kind that any party, or any officer, director, employee, agent or permitted
successor or assign of any party may bring against any other party, or against
any officer, director, employee, agent or permitted successor or assign of any
party, related to this Agreement (a “Proceeding”), shall be (a) the United
States District Court for the Southern District of New York, if such court has
statutory jurisdiction over the Proceeding and (b) the Supreme Court of the
State of New York in the County of New York (collectively, the “New York
Courts”). Each of the parties hereby expressly (i) consents to the personal
jurisdiction of each of the New York Courts with respect to any Proceeding;
(ii) agrees that service of process in any Proceeding may be effected upon such
party in the manner set forth in Section 4.1, other than by electronic
communication (as well as in any other manner prescribed by law); and
(iii) waives any objection, whether on the grounds of venue, residence or
domicile or on the ground that the Proceeding has been brought in an
inconvenient forum, to any Proceeding brought in either of the New York Courts.

4.10    Data Privacy Consent. In order to administer the Plan and this Agreement
and to implement or structure future equity grants, the Company, its
Subsidiaries and affiliates and certain agents thereof (together, the “Relevant
Companies”) may process any and all personal or professional data, including but
not limited to Social Security or other identification number, home address and
telephone number, date of birth and other information that is necessary or
desirable for the administration of the Plan and/or this Agreement (the
“Relevant Information”). By entering into this Agreement, the Holder
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the



--------------------------------------------------------------------------------

Holder may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Holder shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

IN WITNESS WHEREOF, the parties hereto have signed this Restricted Stock
Agreement effective as of the Grant Date indicated on Schedule A below.

 

WISDOMTREE INVESTMENTS, INC. By:  

 

  Jonathan L. Steinberg, Chief Executive Officer

Acceptance

The Holder hereby acknowledges: I have received a copy of this Agreement; I have
had the opportunity to consult legal counsel in regard to this Agreement, and
have availed myself of that opportunity to the extent I wish to do so (I
understand the Company’s attorneys represent the Company and not myself, and I
have not relied on any advice from the Company’s attorneys); I have read and
understand this agreement; I AM FULLY AWARE OF LEGAL EFFECT OF THIS AGREEMENT; I
acknowledge that there may be adverse tax consequences upon the grant or vesting
of the Shares or disposition thereof and that I have been advised to consult a
tax advisor prior to such grant, vesting or disposition; and I have entered into
this Agreement freely and voluntarily and based on my own judgment and not on
any representations and promises other than those contained in this Agreement.
The Holder accepts these Shares subject to all the terms and conditions of this
Agreement.

 

 

 

HOLDER’S SIGNATURE

Schedule A

 

Name of Holder:  

 

 

Grant Date:                             Total Number of Shares:
                         Vesting Schedule:                            